 



EXHIBIT 10.2
CEDAR FAIR, L.P.,
2000 EQUITY INCENTIVE PLAN
SECTION 1. PURPOSE. The purposes of the Cedar Fair, L.P., 2000 Equity Incentive
Plan (the “Plan”) are to encourage employees of Cedar Fair, L.P. (the “Company”)
and its subsidiaries (the Company and its subsidiaries are herein collectively
referred to as “Cedar Fair”), and its general partner, Cedar Fair Management
Company (“CFMC”), and their respective officers and directors, to acquire a
proprietary and vested interest in the growth and performance of Cedar Fair, to
generate an increased incentive to contribute to Cedar Fair’s future success and
prosperity, thus enhancing the value of Cedar Fair for the benefit of its
limited partners (or unitholders), and to enhance the ability of Cedar Fair to
attract and retain individuals of exceptional managerial talent upon whom, in
large measure, the sustained progress, growth and profitability of Cedar Fair
depends.
SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:
     (a) “Award” shall mean any Option, Unit Appreciation Right, Restricted Unit
Award, Performance Unit, Distribution Equivalent, Other Unit Award, or any other
right, interest, or option relating to Units or other securities of the Company
granted pursuant to the provisions of the Plan.
     (b) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted by the Committee hereunder
and signed by both the Company and the Participant.
     (c) “Board” shall mean the Board of Directors of CFMC.
     (d) A “Change in Control” of the Company shall have occurred at any time
after the Effective Date when:
(i) any Acquiring Person (other than (A) the Company or any related entity,
(B) any employee benefit plan of the Company or any related entity or any
trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (C) any person who, on the Effective Date of the Plan, is an
Affiliate of the Company and owning in excess of ten percent (10%) of the
outstanding Units of the Company and the respective successors, executors, legal
representatives, heirs, and legal assigns of such person), alone or together
with its Affiliates and Associates, has acquired or obtained the right to
acquire the beneficial ownership of twenty-five percent (25%) or more of the
Units then outstanding (except pursuant to an offer for all outstanding Units of
the Company at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of the Company and
its unitholders (other than the Acquiring Person or any Affiliate or Associate
thereof on whose behalf the offer is being made));

 



--------------------------------------------------------------------------------



 



(ii) the Company files a report or proxy statement with the SEC pursuant to the
Exchange Act disclosing in response to Item 1 of Form 8-K thereunder or Item
6(e) of Schedule 14A thereunder that a Change in Control of the Company has or
may have occurred or will or may occur in the future pursuant to any
then-existing contract or transaction;
(iii) the unitholders of the Company approve a transaction pursuant to which the
Company is to be merged with or into, consolidated with, or become the
subsidiary of another entity and immediately after giving effect to that
transaction, less than 45% of the then outstanding voting securities of the
surviving or resulting entity or (if the Company is to become a subsidiary in
the transaction) of the ultimate parent of the Company will represent or will
have been issued in exchange for voting securities of the Company outstanding
immediately prior to the transaction;
(iv) the unitholders of the Company approve a transaction pursuant to which all
or substantially all of the assets of the Company are to be leased, sold,
transferred or otherwise disposed of in a single transaction or a series of
related transactions to a single purchaser or a group of affiliated purchasers;
or
(v) CFMC ceases to be the sole managing general partner of the Company, except
with the prior affirmative vote or approval of holders of shares of CFMC
entitling them to exercise a majority of the voting power of CFMC in the
election of directors.
(1) “Acquiring Person” means any person (any individual, firm, corporation or
other entity) who or which, together with all Affiliates and Associates, has
acquired or obtained the right to acquire the beneficial ownership of
twenty-five percent (25%) or more of the Units then outstanding.
(2) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
(3) “Continuing Director” means any person who was a member of the Board on the
Effective Date of the Plan or thereafter elected to the Board or appointed by
the Board prior to the date as of which the Acquiring Person (other than an
Acquiring Person described in clauses (A), (B), or (C) of paragraph (i) of the
definition of “Change in Control”) became the owner of more than ten percent
(10%) of the outstanding Units of the Company, or a person designated (before
his initial election or employment as a director) as a Continuing Director by
three-fourths of the Whole Board, but only if a majority of the Whole Board
shall then consist of Continuing Directors.
(4) “Whole Board” means the total number of directors which the Board would have
if there were no vacancies.
     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

 



--------------------------------------------------------------------------------



 



     (f) “Committee” shall mean the Compensation Committee of the Board,
composed of no fewer than three directors, each of whom is a Non-Employee
Director, or any other committee or designee of the Board that the Board
authorizes to administer this Plan; provided, however, that Awards to, and other
determinations hereunder with respect to, Participants who are subject to
Section 16 of the Exchange Act and the rules and regulations thereunder shall,
to the extent practicable, be made by the Board or by a committee of the Board
meeting the requirements of Rule 16b-3(d)(1) under the Exchange Act, as from
time to time amended or superseded.
     (g) “Company” shall mean Cedar Fair, L.P., a Delaware limited partnership.
     (h) “Distribution Equivalent” shall mean any right granted pursuant to
Section 13(h) hereof.
     (i) “Eligible Person” shall mean any employee of the Company or of any
related entity, and any officer or director thereof (including directors who are
not employees of the Company or any related entity). Unless otherwise determined
by the Committee in its sole discretion, for purposes of the Plan, an Eligible
Person shall be considered to have terminated employment and to have ceased to
be an Eligible Person if his or her employer ceases to be a related entity of
the Company, even if he or she continues to be employed by such employer.
     (j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
     (k) “Fair Market Value” shall mean, with respect to any property, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee.
     (l) “Non-Employee Director” shall have the meaning set forth in
Rule 16b-3(b)(3) promulgated by the Securities and Exchange Commission under the
Exchange Act or any successor definition adopted by the Securities and Exchange
Commission.
     (m) “Option” shall mean any right granted to a Participant under Section 6
hereof allowing such Participant to purchase Units at such price or prices and
during such period or periods as the Committee shall determine.
     (n) “Other Unit Award” shall mean any right granted to a Participant by the
Committee pursuant to Section 10 hereof.
     (o) “Participant” shall mean an Eligible Person who is selected by the
Committee to receive an Award under the Plan.
     (p) “Performance Award” shall mean any Award of Performance Units pursuant
to Section 9 hereof.
     (q) “Performance Period” shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

 



--------------------------------------------------------------------------------



 



     (r) “Performance Unit” shall mean any grant pursuant to Section 9 hereof of
a unit valued by reference to a designated number of Units or other property,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Units, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.
     (s) “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, limited
liability company, other entity or government or political subdivision thereof.
     (t) “Restricted Unit” shall mean any Unit issued with the restriction that
the holder may not sell, transfer, pledge, or assign such Unit and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Unit,
and the right to receive any cash distributions) which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
     (u) “Restricted Unit Award” shall mean an award of Restricted Unit under
Section 8 hereof.
     (v) “Unit” shall mean a unit of limited partnership interest of the
Company.
     (w) “Unit Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 hereof to receive, upon exercise by the Participant, the
excess of (i) the Fair Market Value of one Unit on the date of exercise or, if
the Committee shall so determine, at any time during a specified period before
the date of exercise over (ii) the grant price of the right on the date of
grant, or if granted in connection with an outstanding Option on the date of
grant of the related Option, as specified by the Committee in its sole
discretion, which (other than in the case of substitute awards which shall have
the same prices as the original awards) shall not be less than the Fair Market
Value of one Unit on such date of grant of the right or the related Option, as
the case may be. Any payment by the Company in respect of such right may be made
in cash, Units, other property or any combination thereof, as the Committee, in
its sole discretion, shall determine.
SECTION 3. ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (a) select the Eligible Persons to whom Awards
may from time to time be granted hereunder; (b) determine the type or types of
Award to be granted to each Participant hereunder; (c) determine the number of
Units to be covered by each Award granted hereunder; (d) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (e) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Units or other property or canceled
or suspended; (f) determine whether, to what extent and under what circumstances
cash, Units and other property and other amounts payable with respect to an
Award under this Plan shall be deferred either automatically or at the election
of the Participant; (g) interpret and administer the Plan and any instrument or
agreement entered into under the Plan, (h) establish such rules and regulations
and appoint such

 



--------------------------------------------------------------------------------



 



agents as it shall deem appropriate for the proper administration of the Plan;
and (i) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. Decisions
of the Committee shall be final, conclusive and binding upon all persons
including the Company, any Participant, any unitholder, and any Eligible Person
of the Company or of any Affiliate. A majority of the members of the Committee
may determine its actions and fix the time and place of its meetings.
SECTION 4. DURATION OF, AND UNITS SUBJECT TO PLAN.
     (a) TERM. Subject to the provisions of Section 15 below, the Plan shall
remain in effect for 10 years after the Effective Date.
     (b) UNITS SUBJECT TO THE PLAN. The maximum number of Units with respect to
which Awards may be granted under the Plan, subject to adjustment as provided in
Section 4(c) of the Plan, is 4,830,000 Units. Notwithstanding the foregoing, no
Participant may be granted Awards in any one calendar year with respect to more
than two-hundred thousand (200,000) Units, except that the foregoing limitation
shall not apply to Awards contemplated by the restructuring of CFMC’s executive
compensation as described in the Company’s proxy statement dated July 26, 2000
for the Special Meeting of Unitholders called to be held August 25, 2000.
For the purpose of computing the total number of Units available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Units subject to issuance upon exercise or settlement of Awards as of
the dates on which such Awards are granted. The Units which were previously
subject to Awards shall again be available for Awards under the Plan if any such
Awards are forfeited, terminated, unexercised at the time of expiration, settled
in cash or exchanged for other Awards (to the extent of such forfeiture or
expiration of such Awards), or if the Units subject thereto can otherwise no
longer be issued. Further, any Units which are used as full or partial payment
to the Company by a Participant of the purchase price upon exercise of a Unit
Option shall again be available for Awards under the Plan.
Units which may be issued under the Plan may be either authorized and unissued
Units or issued Units which have been reacquired by Cedar Fair. No fractional
Units shall be issued under the Plan.
     (c) CHANGES IN UNITS. In the event of any merger, reorganization,
consolidation, recapitalization, unit dividend, unit split, reverse unit split,
spin off or similar transaction or other change in legal structure affecting the
Units, such adjustments and other substitutions shall be made to the Plan and to
Awards as the Committee in its sole discretion deems equitable or appropriate,
including without limitation such adjustments in the aggregate number, class,
and kind of Units which may be delivered under the Plan, in the aggregate or to
any one Participant, in the number, class, kind, and option or exercise price of
Units subject to outstanding Options, Unit Appreciation Rights or other Awards
granted under the Plan, and in the number, class and kind of Units subject to
Awards granted under the Plan (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion, provided that the number of Units or
other securities subject to any Award shall always be a whole number.

 



--------------------------------------------------------------------------------



 



SECTION 5. ELIGIBILITY. Any Eligible Person shall be eligible to be selected as
a Participant, except that any member of the Committee shall not participate in
his own selection as a Participant, or in the grant of any Award to such member
of the Committee.
SECTION 6. UNIT OPTIONS. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option granted
under the Plan shall be evidenced by an Award Agreement in such form as the
Committee may from time to time approve. Any such Option shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall deem
desirable:
     (a) OPTION PRICE. The purchase price per Unit purchasable under an Option
shall be determined by the Committee in its sole discretion; provided that,
subject to the next succeeding proviso, such purchase price shall not be less
than the Fair Market Value of the Unit on the date of the grant of the Option;
and provided, further, that the Committee in its sole discretion, may determine
at the time of grant of an Option that the purchase price shall be reduced prior
to the exercise of the Option (but in no event to less than zero) by an amount
equal to the cash distributions per Unit made by the Company on its issued and
outstanding Units when and as such cash distributions are made by the Company.
     (b) OPTION PERIOD. The term of each Option shall be fixed by the Committee
in its sole discretion.
     (c) EXERCISABILITY. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant.
     (d) METHOD OF EXERCISE. Subject to the other provisions of the Plan and any
applicable Award Agreement, any Option may be exercised by the Participant in
whole or in part at such time or times, and the Participant may make payment of
the option price in such form or forms, including, without limitation, payment
by delivery of cash, Units or other consideration (including, where permitted by
law and the Committee, Awards, including Awards other than the Option then being
exercised) having a Fair Market Value on the exercise date equal to the total
option price, or by any combination of cash, Units, and other consideration as
the Committee may specify in the applicable Award Agreement.
SECTION 7. UNIT APPRECIATION RIGHTS. Unit Appreciation Rights may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan and may, but need not, relate to a specific Option granted under
Section 6. The provisions of Unit Appreciation Rights need not be the same with
respect to each recipient. Any Unit Appreciation Right related to an Option may
be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option. In the case of any Unit
Appreciation Right related to any Option, the Unit Appreciation Right or
applicable portion thereof shall terminate and no longer be exercisable upon the
termination or exercise of the related Option, except that a Unit Appreciation
Right granted with respect to less than the full number of Units covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Units not covered by the Unit Appreciation
Right. Any Option related to any Unit Appreciation Right shall no longer be
exercisable to the extent the related

 



--------------------------------------------------------------------------------



 



Unit Appreciation Right has been exercised. The Committee may impose such
conditions or restrictions on the exercise of any Unit Appreciation Right as it
shall deem appropriate.
SECTION 8. RESTRICTED UNITS.
     (a) ISSUANCE. Restricted Unit Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Unit Awards need not be the
same with respect to each recipient.
     (b) REGISTRATION. Any Restricted Units issued hereunder may be evidenced in
such manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a unit
certificate or certificates. In the event any unit certificate is issued in
respect of Restricted Units awarded under the Plan, such certificate shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award.
     (c) FORFEITURE. Except as otherwise determined by the Committee at the time
of grant, upon termination of employment for any reason during the restriction
period, all Restricted Units still subject to restriction shall be forfeited by
the Participant and reacquired by the Company; provided that, in the event of a
Participant’s retirement, permanent disability, other termination of employment
or death, or in cases of special circumstances, the Committee may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s Restricted Units. Unrestricted Units, evidenced in
such manner as the Committee shall deem appropriate, shall be issued to the
grantee promptly after the expiration of the period of forfeiture, as determined
or modified by the Committee.
SECTION 9. PERFORMANCE AWARDS. Performance Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. Except as provided in
Section 11, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Units,
other property or any combination thereof, in the sole discretion of the
Committee at the time of payment. The performance levels to be achieved for each
Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period.
SECTION 10. OTHER UNIT AWARDS.
     (a) UNITS AND ADMINISTRATION. Other Awards of Units and other Awards that
are valued in whole or in part by reference to, or are otherwise based on, Units
or other property (“Other Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Other Unit Awards may be paid in Units, other securities of the Company,
cash or any other form of property as the Committee shall determine. Subject

 



--------------------------------------------------------------------------------



 



to the provisions of the Plan, the Committee shall have sole and complete
authority to determine the Eligible Persons to whom and the time or times at
which such Awards shall be made, the number of Units to be granted pursuant to
such Awards, and all other conditions of the Awards. The provisions of Other
Unit Awards need not be the same with respect to each recipient.
     (b) TERMS AND CONDITIONS. Units (including securities convertible into
Units) granted under this Section 10 may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law; Units
(including securities convertible into Units) purchased pursuant to a purchase
right awarded under this Section 10 shall be purchased for such consideration as
the Committee shall in its sole discretion determine, which shall not be less
than the Fair Market Value of such Units or other securities as of the date such
purchase right is awarded.
SECTION 11. CHANGE IN CONTROL PROVISIONS.
     (a) IMPACT OF EVENT. Notwithstanding any other provision of the Plan to the
contrary unless the Committee shall determine otherwise at the time of grant
with respect to a particular Award, in the event of a Change in Control:
(i) Any Options and Unit Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant.
(ii) The restrictions and deferral limitations applicable to any Restricted Unit
shall lapse, and such Restricted Unit shall become free of all restrictions and
limitations and become fully vested and transferable to the full extent of the
original grant.
(iii) All Performance Awards shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed.
(iv) The restrictions and deferral limitations and other conditions applicable
to any Other Unit Awards or any other Awards shall lapse, and such Other Unit
Awards or such other Awards shall become free of all restrictions, limitations
or conditions and become fully vested and transferable to the full extent of the
original grant.
     (b) CHANGE IN CONTROL CASH-OUT. Notwithstanding any other provision of the
Plan, during the 60-day period from and after a Change in Control (the “Exercise
Period”), if the Committee shall determine at or at any time after, the time of
grant, a Participant holding an Option shall have the right, whether or not the
Option is fully exercisable and in lieu of the payment of the purchase price for
the Units being purchased under the Option and by giving notice to the Company,
to elect (within the Exercise Period) to surrender all or part of the Option to
the Company and to receive cash, within 30 days of such notice, in an amount
equal to the amount by which the Change in Control Price per Unit on the date of
such election shall exceed the purchase price per Unit under the Option (the
“Spread”) multiplied by the number of Units granted under the Option as to which
the right granted under this Section 11(b) shall have been exercised.

 



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any other provision of this Plan, if any right granted
pursuant to this Plan would make a Change in Control transaction ineligible for
pooling-of-interests accounting under APB No. 16 that (after giving effect to
any other actions taken to cause such transaction to be eligible for such
pooling-of-interests accounting treatment) but for the nature of such grant
would otherwise be eligible for such accounting treatment, the Committee shall
have the ability to substitute for the cash payable pursuant to such right Units
with a Fair Market Value equal to the cash that would otherwise be payable
pursuant thereto.
SECTION 12. AMENDMENTS AND TERMINATION.
The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of an
optionee or Participant under an Award theretofore granted, without the
optionee’s or Participant’s consent. The Committee may amend the terms of any
Award theretofore granted, prospectively or retroactively, but no such amendment
shall impair the rights of any Participant without his consent.
SECTION 13. GENERAL PROVISIONS.
     (a) Unless the Committee determines otherwise at the time the Award is
granted, no Award, and no Units subject to Awards described in Section 10 which
have not been issued or as to which any applicable restriction, performance or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, except by will or by the laws of descent and distribution;
provided that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary to exercise the
rights of the Participant with respect to any Award upon the death of the
Participant. Each Award shall be exercisable, during the Participant’s lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative.
     (b) The term of each Award shall be for such period of months or years from
the date of its grant as may be determined by the Committee.
     (c) No Eligible Person shall have any claim to be granted any Award under
the Plan and there is no obligation for uniformity of treatment of Eligible
Persons under the Plan.
     (d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed an agreement or other instrument evidencing the Award and delivered a
fully executed copy thereof to the Company, and otherwise complied with the then
applicable terms and conditions.
     (e) The Committee shall be authorized to make adjustments in Performance
Award criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry it into effect. In the event the Company shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of another corporation or
business entity, the Committee may, in its

 



--------------------------------------------------------------------------------



 



discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.
     (f) The Committee shall have full power and authority to determine whether,
to what extent and under what circumstances any Award shall be canceled or
suspended. In particular, but without limitation, all outstanding Awards to any
Participant shall be canceled if the Participant, without the consent of the
Committee while employed by the Company or after termination of such employment,
becomes associated with, employed by, renders services to or owns any interest
in (other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee.
     (g) All certificates for Units delivered under the Plan pursuant to any
Award shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Units are then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (h) The Committee shall be authorized to establish procedures pursuant to
which the payment of any Award may be deferred. Subject to the provisions of
this Plan and any Award Agreement, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, interest or
distributions, or interest or distribution equivalents, with respect to the
number of Units covered by the Award, as determined by the Committee, in its
sole discretion, and the Committee may provide that such amounts (if any) shall
be deemed to have been reinvested in additional Units or otherwise reinvested.
     (i) Except as otherwise required in any applicable Award Agreement or by
the terms of the Plan, recipients of Awards under the Plan shall not be required
to make any payment or provide consideration more than the rendering of
services.
     (j) The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Committee shall be authorized to establish procedures for election by
Participants to satisfy such withholding taxes by delivery of, or directing the
Company to retain, Units.
     (k) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to unitholder approval if
such approval is otherwise required; and such arrangements may be either
generally applicable or applicable only in specific cases.
     (l) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware and applicable Federal law.

 



--------------------------------------------------------------------------------



 



     (m) If any provision of this Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.
     (n) Awards may be granted to Eligible Persons who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Eligible Persons on assignments outside their home country.
SECTION 14. EFFECTIVE DATE OF PLAN. The Plan shall be effective on January 1,
2000, subject to approval of the Plan by the Company’s Unitholders (the
“Effective Date”). Awards made under the Plan prior to approval of the Plan by
the Company’s Unitholders shall be contingent on such approval and, in the event
that the Company’s Unitholders fail to approve the Plan, shall be null and void.
SECTION 15. TERM OF PLAN. No Award shall be granted pursuant to the Plan after
10 years from the Effective Date, but any Award theretofore granted may extend
beyond that date.

 